Citation Nr: 1437013	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Jackson, Mississippi.  

The Veteran testified before the undersigned at a videoconference hearing conducted in May 2012.  


FINDING OF FACT

The preponderance of the competent probative evidence of record demonstrates that the Veteran does not have an acquired psychiatric disorder which was incurred in or aggravated by his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided adequate notice in a letter sent in July 2009, prior to the initial adjudication of the claim.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  The Veteran's records from the Social Security Administration have been obtained.  Neither the Veteran nor his representative has identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

The Veteran has been afforded adequate VA medical examinations in connection with the claim.  The Board has determined that the report of the September 2009 VA examination is adequate for adjudication purposes.  The examiner had access to and reviewed the evidence of record.  An examination was conducted which includes psychological testing.  The Veteran's self-reported symptomatology was noted.  The diagnosis was supported by an adequate rationale based on the review of the record, the examination and the testing conducted.  The Board finds the medical evidence of record is sufficient to decide the claim.

Accordingly, the Board will address the merits of the claim. 

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation of a mental disorder are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his mental disorder.  See Barr.   His opinions regarding the etiology of his mental disorder are without probative value.  


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  .


Factual Background and Analysis

In June 2009, the Veteran submitted a claim of entitlement to service connection for PTSD.  He alleged that the mental disorder was caused by his experiences serving in Vietnam.  An August 2009 Memorandum associated with the claims file reveals that the occurrence of the Veteran's stressors have been conceded.  Additionally, associated with the claims file are VA clinical records, dated beginning in 2009, which document complaints of, diagnosis of and treatment for PTSD.  The Board finds, however, that the preponderance of the competent probative evidence of record demonstrates that the Veteran does not have PTSD or any other psychiatric disorder which was etiologically linked to his active duty service.  

No mental health disorders were noted at the time of the Veteran's induction examination which was conducted in April 1968.  The Veteran completed a Report of Medical History at the same time wherein he indicated that he had or had had depression or excessive worry as well as nervous trouble of any sort.  The document was annotated to note situational anxiety.  

A September 1969 service treatment record reveals the Veteran was found to have multiple somatic complaints including a "nervous stomach," headache and nausea.  He had a family history of nervous stomach.  These were noted to be longstanding complaints.  A mental disorder was not diagnosed.  

A Report of Medical History the Veteran completed in May 1970 also indicated the same symptoms as in 1968.  The May 1970 separation examination was silent as to the present of a mental disorder.  Clinical evaluation was determined to be normal.  

The Veteran's service personnel records reveals that, while stationed in Vietnam, his principle duty was litter bearer and then medical specialist.  He did not receive any specialized medical training.  He did not receive any awards denoting participation in combat.  

In October 1971, the Veteran submitted a claim for service connection for a stomach disorder and for a foot problem.  There was no mention of neuropsychiatric problems.  

A VA examination conducted in November 1971 resulted in a determination that the Veteran did not exhibit any signs of neuropsychiatric disease.  He reported a nervous stomach and was diagnosed with a chronic duodenal ulcer.  

A June 2006 examination report for Social Security reveals the Veteran reported he had rheumatoid arthritis, lupus and memory problems.  With regard to the memory problems, he reported that, for the last few years, he felt he was becoming more forgetful about things he should be doing.  The Veteran did not report any mental health problems.  

The first objective medical evidence of PTSD was included in VA clinical records dated in October 2008.  At that time, a PTSD screen came up positive.  A mental health assessment was conducted the next day.  The Veteran had recently retired.  He informed the clinician of his experiences during Vietnam and symptomology he was experiencing.  A diagnosis of PTSD was made.  Thereafter, the clinical records document ongoing treatment for PTSD.  The subsequent records reveal that the Veteran reported stressors from his military service and these records include diagnoses of PTSD.  
A VA PTSD examination was conducted in September 2009.  At that time, the Veteran informed the examiner of his wartime experiences and an examination was conducted.  The Veteran complained of PTSD and memory problems.  Testing was performed.  The testing was interpreted as showing no evidence of concentration or memory problems.  Trauma Symptoms Inventory testing resulted in an invalid profile.  The examiner opined that, with regard to the Trauma Symptoms Inventory, as there was no evidence the Veteran was grossly disorganized or psychotic at the time of the examination, it appeared the Veteran magnified or attempted to over report his symptoms.  The examiner observed that there was no objective finding of PTSD based on the Veteran's response style.  The Veteran informed the examiner that his PTSD symptoms did not begin until three years prior and he had never had mental health treatment prior to that time.  

The examiner observed that the Veteran had worked successfully for 40 years.  The examiner noted that the Veteran was going to a VA facility for treatment for the PTSD but also observed that it was not evident the clinicians had used an objective measurement with validity to diagnose the disorder.  The examiner found that there did not appear to be a clear link between the reported stressors and the symptomology reported at the time of the examination.  The examiner wrote the Veteran had a preexisting anxiety condition although it was not formally diagnosed or treated prior to military service.  The examiner pointed out that there was no impact on employment functioning for 40 years and the Trauma Symptoms Inventory was invalid.  The examiner found there was no objective evidence to support the Veteran's memory complaints.  The examiner found there was no direct evidence that the Veteran was suffering from a significant anxiety disorder that would reach a level of diagnosis of adjustment disorder with anxiety.  The examiner opined that there was no evidence that the adjustment disorder was related to military service.  The examiner diagnosed adjustment disorder with anxiety and also alcohol abuse.  The examiner opined that there was no evidence that the anxiety disorder with anxiety is related to military service.  The examiner further opined that the Veteran's alcohol abuse was not linked to active duty as the Veteran reported his drinking began three years prior.  The alcohol abuse clearly could make the anxiety worse.  The entire set of symptoms onset was three years prior.  Cognitive function was fully intact despite the Veteran's complaints of memory problems.  Concentration was within normal limits and the Veteran was able to communicate effectively.  The examiner found that there was no way to completely delineate his symptoms from the alcohol and his adjustment disorder.  They obviously contributed to each other.  

Several lay statements were received which discussed the Veteran's behavior.  

Social Security records were obtained.  There is medical evidence dated in the 1980's and pertains to orthopedic complaints.  An examination was conducted in June 2006.  The Veteran reported he had a nervous stomach but no mental disorder was diagnosed.  He complained of memory problems.  

The Veteran testified before the undersigned in May 2012 that he had been treated for PTSD for up to four years but he didn't know.  All his treatment was at a VA medical facility in Biloxi.  The Veteran denied any other PTSD stressors in his life other than military service.  He denied being treated for any mental health problems prior to his active duty service.  

While the VA clinical records include diagnoses of PTSD, the Board places greater probative weight on the findings included in the report of the September 2009 VA examination which found that the Veteran did not have a mental disorder, to include PTSD, which was linked to his active duty service.  The examiner had access to and reviewed the evidence in the claims file and also conducted an examination which included psychiatric testing.  The examination was conducted to determine the existence and etiology of the Veteran's mental health problems.  The examiner's opinion was based on a thorough and detailed examination of the claims file and supported by an adequate and persuasive rationale.   Prejean v. West, 13 Vet. App. 444   (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). The clinical records do not evidence a forensic review of the medical evidence to determine if the Veteran had PTSD.  They also do not indicate that any psychiatric testing was conducted and relied upon in arriving at the PTSD diagnosis.  There is no indication that any of the clinicians had reviewed the Veteran's medical history as in-depth as the VA examiner.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran's self-reported mental health symptoms at the beginning and end of his military service are noted.  However, no chronic mental health disorder was diagnosed during military service or for approximately 39 years after discharge.  As set out above, the Veteran is not competent to diagnosed a mental disorder.  Similarly, to the extent that the lay statements of record attempt to diagnose a mental disorder, they are without probative value.  

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. Ortiz v. Principi, 274 F.3d 1361, 1365   (Fed. Cir. 2001).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


